 Case 2:19-cv-05440-JS-ARL Document 1 Filed 09/25/19 Page 1 of 13 PageID #: 1



                        UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NEW YORK

MENACHEM DAVID LEFF,                               )
                                                   )
                             Plaintiff,            )
                                                   )   C.A. No.:
v.                                                 )
                                                   )
YAIR MATAN and KARISH KAPITAL LLC,                 )
                                                   )
                             Defendants.           )
                                                  )
                                                  )


       Plaintiff Menachem David Leff (“Leff”) brings this action against Yair Matan (“Matan”)

and Karish Kapital LLC (“Karish,” and collectively with Matan, “Defendants”) and alleges as

follows:

                                NATURE OF THE ACTION

       1.     This is an action to void an illegal brokerage agreement and recover damages

relating to Defendants’ management of Leff’s invested capital in merchant cash advances

(“MCA”). Defendants obtained $125,000 in invested capital from Leff and managed that money

by investing the capital in various MCA agreements.

       2.     Defendants, however, fraudulently induced the investment and then mismanaged

the investment once the money was in their hands. Specifically, Leff explicitly limited the

amount of money that could be invested in any MCA transaction to 15% of his principal

investment. Defendants represented that they had similar arrangements with other investors and

that they would do the same with Leff. Defendants, however, ignored this limitation and

overinvested 92% of Leff’s capital with only two merchants, resulting in significant damages.

This also constitutes a general breach of fiduciary duty to diversify Leff’s investment, over

which Defendants exercised full control, and a breach of the agreement with Leff.
 Case 2:19-cv-05440-JS-ARL Document 1 Filed 09/25/19 Page 2 of 13 PageID #: 2



           3.   Further, Defendants’ conduct violates the Securities Exchange Act by acting as an

unregistered broker-dealer and the Investment Adviser Act by acting as an unregistered

investment adviser. In each case, federal law provides that the agreements are void and the

money must be returned.

           4.   Thereafter, Leff sought to settle his claims against Defendants. Defendants agreed

to settle with Leff for $45,000, but then refused to pay after Leff accepted.

           5.   Defendants are required to return the investment principal under federal law and

are liable to Leff for damages for fraudulent inducement, breach of fiduciary duties, and breach

of contract.

                                 JURISDICTION AND VENUE

           6.   The federal law claims asserted herein arise under §§ 15(a) & 29(b) of the

Securities Exchange Act of 1934, 15 U.S.C. §§ 78o(a) & 78cc(b), and §§ 203 & 215 of the

Investment Advisers Act of 1940, 15 U.S.C. §§ 80b-3 & 80b-15.

           7.   This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1331, § 27 of the Exchange Act, 15 U.S.C. §78aa, and § 214 of the Investment Advisers Act,

15 U.S.C. § 80b-14.

           8.   This Court has jurisdiction over the claims arising under state law pursuant to 28

U.S.C. § 1367(a) because these claims are so related to Leff’s federal claims that they form part

of the same case or controversy.

           9.   This Court has jurisdiction over each Defendant named herein because each

Defendant has sufficient minimum contacts with this District so as to render the exercise of

jurisdiction by the District Court permissible under traditional notions of fair play and substantial

justice.




                                                 2
 Case 2:19-cv-05440-JS-ARL Document 1 Filed 09/25/19 Page 3 of 13 PageID #: 3



        10.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b), § 27 of the

Exchange Act, and § 214 of the Investment Advisers Act because Defendants are located in this

district and Defendants have committed their tortious and illegal conduct in this district, and

Defendants transact business in this district.

                                             PARTIES

        11.    Leff is an individual and a resident of Queens, New York.

        12.    Defendant Matan is an individual and a resident of Queens, New York and the

sole member and sole employee of Karish.

        13.    Defendant Karish is a limited liability company organized and existing under the

laws of the State of New York. Karish’s principal office is located in New Hyde Park, New

York.

                         FURTHER SUBSTANTIVE ALLEGATIONS

Background

        14.    Karish is a company that purchases the accounts receivables of merchants across

the country at a discount, profiting when and to the extent that the merchants recover payments

against their receivables in excess of the original advance. These transactions are often referred

to as merchant cash advances (“MCA”).

        15.    Karish’s business is funded with capital invested by individuals who have no

management authority in either Karish’s business or the business of the merchants that Karish

funds. To that end, Defendants offer the participation in Karish’s purchases of receivables with

the opportunity to profit from Karish’s sourcing and managing of such investments and the

related merchants’ revenue, which is paid back to Karish. Karish is also paid commissions on the

investments placed on behalf of its clients, and as sole member of Karish, Matan is paid directly

through the placement of these investments.


                                                 3
 Case 2:19-cv-05440-JS-ARL Document 1 Filed 09/25/19 Page 4 of 13 PageID #: 4



       16.     On information and belief, Karish also gathers capital for other MCA companies

and short-term lenders. An investor presentation provided by Defendants to Leff in the course of

soliciting Leff’s investment stated, “With the proper underwriting guidelines, 6th Avenue Capital

can seize this opportunity while minimizing risk and increasing profitability by achieving higher

buy rates with consolidation . . . .” According to its website, “6th Avenue Capital is a New-York

based financial services firm providing short term funding up to 12 months, a data driven

underwriting process, fast access to capital (within 24 – 48 hours), and variable payment options

(daily, weekly, and twice weekly) for SMBs up to $500,000.”

       17.     An MCA is not a loan. Indeed, most MCA contracts specifically state that the

underlying transaction is not a loan, and that the MCA contract does not have an absolute

obligation of repayment. This characteristic is critical because MCAs in general have the

potential to generate returns that would be in excess of legal limits on interest rates, and

classification of an MCA as a loan could render the agreement void.

Leff Invested With Defendants

       18.     Beginning on or before January 2018, Leff and Defendants began discussions

concerning Leff’s investment with Defendants.

       19.     On January 31, 2018, Defendants sent to Leff a proposed agreement. Under the

agreement, Karish would from time to time offer to sell to Leff participations in various MCA

transactions. Thereafter, Leff could choose whether to invest in the particular MCA by returning

an offer within two days or some other specified time and paying the pro rata portion of the

purchase price associated with the participation.

       20.     The parties did not undertake the transaction contemplated by the agreement sent

by Defendants to Leff.




                                                    4
 Case 2:19-cv-05440-JS-ARL Document 1 Filed 09/25/19 Page 5 of 13 PageID #: 5



       21.      Prior to funding his investment, Defendants made representations concerning the

diversification and reinvestment of investment funds. Specifically, Defendants made the

following statements by email:

       [O]n the consolidations, you have the luxury to tell me what percentage you want
       to participate. For example, if you’ll tell me that you want to participate in 20% in
       each deal, we will use that as a threshold and allocate the funds accordingly. This
       is where the ‘cash balance’ reference I used earlier in this chain. Since we are not
       going to use it all at once. I can tell you that some of our syndicators still have 30-
       40k cash balance, because I keep them in the small percentage in every deal, but
       across all the deals we get in over $5k and excluding consolidation.

       22.      In addition, in a PowerPoint presentation sent by Defendants to Leff, Defendants

touted Karish’s underwriting process in order to solicit Leff’s investment with Defendants.

       23.      As discussed below, Matan admitted in the arbitration on September 5, 2019 that

he discussed with Leff that in actuality the Defendants did not present each MCA to the

participants, neither Leff nor others, and the understanding communicated to Leff in the initial

discussion between Mr. Leff and Matan was that the Defendants almost never sent specific offers

to the participants other than in especially large transactions.

       24.      In addition, when Mr. Leff agreed to place his investment with Defendants, Leff

stated that he was “ready to invest $125k, no more than 15% in each deal. Interest not to be

reinvested.” Accordingly, no more than $18,750 could be invested by Defendants in any MCA

transaction with any given merchant.

       25.      Defendants accepted Leff’s terms by responding by email with wiring

instructions.

       26.      Instead of undertaking the transaction contemplated by the proposed agreement,

on February 5, 2018, Leff wired to Karish $125,000 to be managed by Defendants in their

investment in MCA transactions.




                                                  5
 Case 2:19-cv-05440-JS-ARL Document 1 Filed 09/25/19 Page 6 of 13 PageID #: 6



Defendants Mismanaged Leff’s Funds and Violated Their Fiduciary Duties

       27.     Defendants’ mismanagement of Leff’s investment is multifaceted.

       28.     First, Defendants violated the 15% cap imposed by Leff when he made the

investment in the first place.

       29.     On February 28, 2018, Defendants placed $76,100 of Leff’s investment, i.e.,

60.88% of the investment, in an MCA transaction with a company called Evelar. On the same

day, Defendants placed $26,400 of Leff’s investment, i.e., 21.12% of the investment, in an MCA

transaction with a company called M&H Fleet Services Inc.

       30.     Then, on March 22, 2018, Defendants placed an additional $12,000 of Leff’s

investment with M&H. As a result, $38,400 of Leff’s investment, i.e., 30.72% of the investment,

was concentrated in M&H.

       31.     Accordingly, $57,350 of Leff’s investment was improperly invested in Evelar,

and $19,650 was improperly invested with M&H. Therefore, Defendants improperly invested

$77,000 of Leff’s investment principal, in addition to collecting fees on a percentage basis of the

improperly invested funds.

       32.     Second, even without specifically agreeing with Defendants not to exceed 15% of

the total principal invested in any particular transaction, Defendants nonetheless breached their

fiduciary duties to Leff by failing to diversify properly and investing too heavily in the purchase

of two merchants’ receivables. Indeed, 92% of Leff’s principal was invested with only two

merchants

       33.     Third, Defendants breached their duty of loyalty by misappropriating the

collections of the various tranches of investment with M&H. Based on publicly available

documents filed by Karish in New York state court, Karish entered into four separate funding

rounds of M&H, on February 28, 2018, March 22, 2018, April 9, 2018, and May 17, 2018.


                                                6
    Case 2:19-cv-05440-JS-ARL Document 1 Filed 09/25/19 Page 7 of 13 PageID #: 7



         34.   Defendants, however, did not apply the collections from M&H evenly across the

participants in the various transactions despite the fact that the identities of the participants in the

funding rounds were not the identical. Specifically, Defendants collected and applied 104.08% of

the principal advanced for the May 17, 2018 funding to M&H, but only 84.38%, 64.85%, and

63.20% of the February 28, March 22, and April 9 funding rounds, respectively. Had Karish

distributed the collected funds without discrimination, each would have received either 91.54%

or 95.31% of the principal advanced.1 Properly distributing the collections from M&H would

have increased Leff’s recovery from the M&H transactions by $4,507.87 or $6,020.95.

         35.   Defendants’ breaches of fiduciary duty appear to extend to other investors.

Hawthorne Funding, LLC, has alleged in an action before the New York State Supreme Court,

Nassau County, Index No. 602151/2019, that despite demanding supporting documents such as

contracts with merchants, financial statements and officers’ certificates delivered in connection

with contracts, and payment notification or the establishment of a syndicator portal to track

performance of investments. In addition, Hawthorne came to an agreement in principal with

Karish to terminate their relationship and buy out Hawthorne’s positions, but Karish reneged on

the agreement. Karish also refused to provide an accounting to Hawthorne in order to determine

if Karish had been returning the true amounts owed under the various MCA agreements.

Leff Attempted to Settle the Claims Against Defendants, but Defendants Breached

         36.   In the summer of 2018, Leff confronted Defendants about several issues,

including Defendants’ excessive concentration of investment in only two merchants in violation

of Leff’s specific instructions and his agreement with Defendants.




1 It is unclear whether the February 28, 2018 advance was $176,000 or $201,000, which affects the
percentage recovered.


                                                   7
    Case 2:19-cv-05440-JS-ARL Document 1 Filed 09/25/19 Page 8 of 13 PageID #: 8



          37.      On September 5, 2018, Defendants offered to return Leff’s original investment

less moneys already received, approximately $80,000. After several emails back and forth, at

2:34 p.m. on September 5, 2018, Defendants made a take-it-or-leave-it offer: “My offer is final

and will be on the table until the end of the day.”

          38.      At 4:30 p.m. on September 5, 2018, Leff responded to the offer: “I’m accepting

the offer. Please wire the remaining 45k.”

          39.      Four minutes later, Defendants responded: “I left the office for the day and the

offer is off the table. Let me know how you would like to go about a beis din . . . .”2

          40.      Defendants refused to make the settlement payment to Leff despite the clear offer

and acceptance.

The Arbitration

          41.      Thereafter, Leff attempted to bring Defendants to an arbitration before a beis din

in accordance with the parties’ wishes. Defendants, however, continued to resist submitting to

the arbitration.

          42.      After several months, Defendants agreed to submit to arbitration, but on the

condition that Matan’s submission to the arbitration was predicated on a finding by the beis din

that there is potential individual liability.

          43.      On September 5, 2019, the parties sat before an arbitration panel of the Beth Din

of America (the “Arbitration Panel”).

          44.      In the course of the hearing, Defendants admitted that investors in Karish’s MCA

deals were almost never consulted before Defendants invested their money in Karish’s purchase

of merchant’s receivables.



2   A beis din is an arbitration panel that adjudicates according to Jewish law, also known as “halacha.”


                                                       8
 Case 2:19-cv-05440-JS-ARL Document 1 Filed 09/25/19 Page 9 of 13 PageID #: 9



          45.   The Arbitration Panel found that there was a potential for Matan’s individual

liability and therefore Matan should sign an arbitration agreement that would bind him

personally to the decision of the Arbitration Panel. Indeed, the Arbitration Panel stated that as a

matter of halacha, Matan was required to sign an arbitration agreement.

          46.   Matan refused to sign an arbitration agreement that would bind him personally to

the Arbitration Panel.

          47.   As a result, in accordance with the original arbitration agreement, the Arbitration

Panel dismissed the arbitration without prejudice and granted Leff the right to pursue his claims

against Defendants in court.

                                     CLAIMS FOR RELIEF

                                         COUNT I
                          Void of Agreements Under the Exchange Act

          48.   Plaintiff incorporates by reference each and every preceding paragraph as though

fully set forth herein.

          49.   Defendants, directly or indirectly, by the use of the mails or the means or

instrumentalities of interstate commerce, while acting as or associating with a broker or dealer,

effected transactions in, or induced or attempted to induce the purchase or sale of securities,

while they were not registered with the Securities and Exchange Commission as a broker or

dealer or when they were not associated with an entity registered with the SEC as a broker-

dealer.

          50.   The participations in which Defendants placed Leff were securities under the

Securities Exchange Act of 1934 (the “Exchange Act”).

          51.   Leff invested his capital in a scheme and/or series of transactions to be pooled in a

common enterprise with the expectation of generating profits by the efforts of Defendants and



                                                  9
Case 2:19-cv-05440-JS-ARL Document 1 Filed 09/25/19 Page 10 of 13 PageID #: 10



the merchants whose receivables were purchased by Karish. Indeed, Leff had no contact with

any merchant and his purchase of participations in the various agreements was solely directed by

Defendants.

          52.   The receivables were purchased at a discount but do not pay an absolute or fixed

return.

          53.   Defendants earn commissions on their sale of the participations to Leff and other

investors.

          54.   Neither Defendant is registered as a broker-dealer.

          55.   Accordingly, Leff is entitled to an order voiding his agreements with Defendants

and the return of all capital invested.

                                        COUNT II
                    Void of Agreements Under the Investment Advisers Act

          56.   Leff incorporates by reference each and every preceding paragraph as though

fully set forth herein.

          57.   The participations that Leff invested in are securities under the Exchange Act.

          58.   Defendants receive compensation while engaging in the business of advising

others directly, and in many cases, by undertaking transactions on a client’s behalf, in securities

transactions.

          59.   Each of the Defendants makes use of the mails and other means or

instrumentalities of interstate commerce in connection with his or its business as an investment

adviser.

          60.   On information and belief, Defendants advise clients outside of the State of New

York.

          61.   Neither Defendant is a registered investment adviser.



                                                10
Case 2:19-cv-05440-JS-ARL Document 1 Filed 09/25/19 Page 11 of 13 PageID #: 11



        62.     Accordingly, Leff is entitled to an order voiding his agreements with Defendants

and the return of all capital invested.

                                           COUNT III
                                    Breach of Fiduciary Duties

        63.     Leff incorporates by reference each and every preceding paragraph as though

fully set forth herein.

        64.     As set forth above, Defendants breached their fiduciary duties to Leff.

        65.     First, Defendants over-invested in MCA transactions with individual merchants in

violation of the explicit instructions provided by Leff to Defendants. In addition, Defendants

violated their duty of care by failing to sufficiently diversify the investments Defendants made

on Leff’s behalf.

        66.     Second, Defendants favored other investors by distributing the collections from

M&H to certain investors over others, resulting in a loss to Leff.

        67.     Accordingly, Defendants should be held liable for their conversion in an amount

to be determined at trial, but estimated to be greater than $83,000.

                                             COUNT IV
                                          Breach of Contract

        68.     Leff incorporates by reference all paragraphs of this complaint as though fully set

forth herein.

        69.     Leff specifically stated that not more than 15% of his principal investment be

invested in any particular MCA transaction.

        70.     Defendants accepted the condition of Leff’s investment that not more than 15% of

his principal investment be invested in any particular MCA transaction.

        71.     Defendants, however, violated this agreement in connection with two different

merchants.


                                                 11
Case 2:19-cv-05440-JS-ARL Document 1 Filed 09/25/19 Page 12 of 13 PageID #: 12



          72.   In addition, Defendants breached the implied covenant of good faith and fair

dealing by misallocating the collections from M&H.

          73.   Leff has suffered damages in an amount to be proven trial, but estimated to be

more than $83,000 as a direct result of Defendants’ breach of the contract.

                                          COUNT V
                                     Fraudulent Inducement

          74.   Leff incorporates by reference all paragraphs of this complaint as though fully set

forth herein.

          75.   As described above, Defendants made materially misleading statements

concerning how Defendants limit the percentage of principal investment that would be invested

with any particular merchant. Specifically, Defendants failed to disclose—in order to make other

statements not misleading—that they would use more than 15% of Leff’s principal investment to

enter MCA agreements with a single merchant. Indeed, Defendants stated that as a result of their

limitations on investment for single merchants that they provided to other investors, those

investors carried significant cash balances.

          76.   These materially misleading statements were intended to induce Leff to invest his

money with the Company for use in MCA transactions.

          77.   Leff did in fact invest with Defendants. Leff’s reliance on the misstatements was

reasonable.

          78.   As a result, Leff has suffered damages.

                                          COUNT VI
                                       Breach of Contract

          79.   Leff incorporates by reference all paragraphs above as though fully set forth

herein.




                                                12
Case 2:19-cv-05440-JS-ARL Document 1 Filed 09/25/19 Page 13 of 13 PageID #: 13



          80.    Defendants offered to settle Leff’s claims for $45,000 provided that Leff accepted

by the end of the day.

          81.    Leff accepted the offer within the stated time limit.

          82.    Defendants, however, failed and continue to refuse to pay Leff the money owed

under the settlement agreement.

          83.    Leff has suffered damages as a direct result of Defendants’ breach of the contract.

                                       PRAYER FOR RELIEF

          WHEREFORE, Leff demands judgment as follows:

          (A)    An order declaring any agreements between Leff and Defendants void and invalid

and entering a judgment for the return of all money invested pursuant to those agreements;

          (B)    A judgment awarding Leff damages against Defendants for breaches of fiduciary

duties, breach of contract, and fraudulent inducement;

          (C)    Awarding Leff his reasonable costs and expenses incurred in this action, including

attorneys’ fees; and

          (D)    Awarding such equitable/injunctive or other relief as the Court may deem just and

proper.

                                           JURY DEMAND

          Leff demands a trial by jury for those causes of action for which a jury is available.



Dated: September 25, 2019                       /s/ Michael B. Ershowsky
                                                Michael B. Ershowsky
                                                ERSHOWSKY P.C.
                                                483R Central Avenue
                                                Cedarhurst, New York 11516
                                                Phone: 347-346-0207
                                                mbe@ershlaw.com

                                                Counsel for Plaintiff


                                                   13
